Case 16-11446-PGH   Doc 81   Filed 07/13/20   Page 1 of 6
Case 16-11446-PGH   Doc 81   Filed 07/13/20   Page 2 of 6
Case 16-11446-PGH    Doc 81         Filed 07/13/20   Page 3 of 6


                    July 13, 2020




                                                /s/ Esther Kudron
                                                Esther Kudron
                                                email: ekudron@rascrane.com
Case 16-11446-PGH   Doc 81   Filed 07/13/20   Page 4 of 6
Case 16-11446-PGH   Doc 81   Filed 07/13/20   Page 5 of 6
Case 16-11446-PGH   Doc 81   Filed 07/13/20   Page 6 of 6
